                                                                        4/22/2019
                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          HELENA DIVISION

PAUL ZONDO                           Case No. CV 17-93-H-BMM-JTJ
            Plaintiff,
                                     ORDER
      v.

MONTANA STATE PRISON and
MONTANA DEPARTMENT OF
CORRECTIONS

            Defendants.

     Defendant the State of Montana’s filed an Unopposed Motion to Vacate

Remaining Deadlines (Doc. 47). Good cause being shown,

     IT IS ORDERED:

     The remaining deadlines in this case are hereby VACATED.

     DATED this 22nd day of April, 2019.



                                   John Johnston
                                   United States Magistrate Judge
